         Case 5:21-cv-00134-TES Document 1 Filed 04/21/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                          MACON DIVISION

PAUL R. WEEKS, JR.                    )
                                      )
            Plaintiff,                )             Civil Action File No.
                                      )             _________________
vs.                                   )
                                      )
EDWARD G. STROUD, ASTRO               )
TRAVEL & TOURS, INC. AND              )          State Court of Bibb County
CORPORATIONS XYZ,                     )             Civil Action File No.
                                      )               21-SCCV-092642
            Defendants.               )


                            NOTICE OF REMOVAL

      COMES NOW, Defendants Edward G. Stroud (“Stroud”) and Astro Travel

and Tours, Inc. (“Astro”), improperly identified as “Astro Travel & Tours, Inc.”

(sometimes collectively “Defendants”), and pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, file this Notice of Removal, showing the Court as follows:

                                          1.

      Plaintiff Paul R. Weeks, Jr. (“Plaintiff”) filed suit against Defendants in the

State Court of Bibb County, Civil Action File No.: 21-SCCV-092642 (“State

Action”) on March 22, 2021. Bibb County is within the Macon Division of this

Court. See, 28 U.S.C. § 90(a)(2).
         Case 5:21-cv-00134-TES Document 1 Filed 04/21/21 Page 2 of 6




                                         2.

      Stroud was served with process on March 23, 2021.

                                        3.

      Astro was served with process on March 30, 2021.

                                         3.

      Defendants attach hereto as Exhibit “A”, copies of the summons and

complaint in the State Action.

                                         4.

      Plaintiff is a resident of the State of North Carolina. See, North Carolina

Driver’s License, re: Paul Weeks, attached and incorporated hereto as Exhibit “B”.

                                         5.

      At the time Plaintiff filed the State Action, Stroud resided, and continues to

reside, at 2660 North Point Lane, Apartment D, Tallahassee, Florida 32308.

                                        6.

      At the time Plaintiff filed the State Action, Astro was incorporated in the

State of Florida, and maintains its principal place of business at 4876 Woodlane

Circle, Tallahassee, Florida.
         Case 5:21-cv-00134-TES Document 1 Filed 04/21/21 Page 3 of 6




                                         7.

      Plaintiff served USAA with a copy of the complaint in the State Action as

the putative uninsured/underinsured motorist insurer, pursuant to O.C.G.A. § 33-7-

11. USAA is a foreign insurance company formed in Texas, with is principal place

of business located at 9800 Fredericksburg Road, San Antonio, Texas 30092.

Regardless, USAA is not a named party, and its citizenship should not be

considered within the meaning of 28 U.S.C. § 1332, See Broyles v. Bayless, 878

F.2d 1400 (1989) (holding that the uninsured/underinsured motorist carrier should

not be considered for the purposes of diversity because the carrier is not obligated

to participate in the case and does not exercise “substantial control” over the

proceedings.

                                         8.

      Defendants provided written notice of this Notice of Removal to plaintiff by

notifying his counsel of record, Edward R. Still, The Orlando Firm, P.C., 315 W.

Ponce de Leon Avenue, Decatur, GA 30030, by filing a notice of removal with the

Clerk of the State Court of Bibb County, a copy of which is attached hereto as

Exhibit “C”.
         Case 5:21-cv-00134-TES Document 1 Filed 04/21/21 Page 4 of 6




                                          8.

      Defendants timely answered Plaintiff’s Complaint in the State Court of Bibb

County prior to removal, with a demand for a jury trial. Attached hereto as Exhibit

“D” is Stroud’s answer, and as Exhibit “E” is Astro’s answer. The affidavit of

service as to Stroud is attached hereto as Exhibit “F”. The affidavit of service as to

Astro is attached hereto as Exhibit “G”. Finally, defendants’ jury demand is

attached hereto as Exhibit “H”.

                                          9.

      Defendants show that the amount in controversy requirement of 28 U.S.C. §

1332(a) is met in this case. Plaintiff’s claims are for personal injuries arising out

of a motor vehicle collision. Plaintiff’s current special damages are in excess of

$26,000.00.       Additionally, plaintiff recently underwent surgery to his right

shoulder on April 9, 2021. Moreover, plaintiff alleges in his complaint he suffered

injuries and damages, and seeks compensation for loss and damages he sustained,

and will sustain. Complaint ¶ 11, and “WHEREFORE” clause. See, Allen v.

Toyota Motor Sales, U.S.A., Inc. 155 Fed. Appx. 480, 482 (11th Cir. 2005) (finding

that a demand seeking specified damages of even just $66,678.65, among other

unspecified damages, was sufficient evidence that the jurisdictional requirement

was satisfied).
          Case 5:21-cv-00134-TES Document 1 Filed 04/21/21 Page 5 of 6




                                        10.

       To the best of the undersigned’s knowledge, information, and belief, and

after reasonable inquiry, this Notice of Removal is well-grounded in fact and is

warranted by existing law, and has not been interposed for any improper purpose,

such as to harass, cause unnecessary delay, or a needless increase in the cost of

litigation.

       WHEREFORE Defendants pray the case be removed to the United States

District Court for the Middle District of Georgia, Macon Division.

       This 21st day of April, 2021.

                                          Respectfully submitted,

                                          COPELAND, STAIR, KINGMA &
                                          LOVELL, LLP

                                          /s/ Stephen J. Cohen
                                          D. GARY LOVELL, JR.
                                          State Bar No.: 459389
                                          STEPHEN J. COHEN
                                          State Bar No.: 556599
                                          Counsel for Defendants

191 Peachtree Tower, Suite 3600
191 Peachtree Street NE
P.O. Box 56887 (30343-0887)
Atlanta, Georgia 30303-1740
Phone: 404-522-8220
Fax: 404-523-2345
sjcohen@cskl.law
           Case 5:21-cv-00134-TES Document 1 Filed 04/21/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and

foregoing pleading upon all parties to this matter via the Court’s electronic filing

system, which will automatically e-mail a copy to counsel of record addressed as

follows:

                                 Edward R. Still
                             The Orlando Firm, P.C.
                            Decatur Court, Suite 400
                          315 W. Ponce de Leon Avenue
                              Decatur, GA 30030
                              Counsel for Plaintiff

      This 21st day of April, 2021.

                                          Respectfully submitted,

                                          COPELAND, STAIR, KINGMA &
                                          LOVELL, LLP

                                          /s/ Stephen J. Cohen
                                          STEPHEN J. COHEN
                                          State Bar No.: 556599
                                          Counsel for Defendants
191 Peachtree Tower, Suite 3600
191 Peachtree Street NE
P.O. Box 56887 (30343-0887)
Atlanta, Georgia 30303-1740
Phone: 404-522-8220
Fax: 404-523-2345
sjcohen@cskl.law
